DETAILED ACTION
This office action is in response to correspondence filed on 4/14/2021.  
The Amendment filed on 4/14/2021 has been entered.  
Claims 1-19 remain pending in the application of which Claims 1, 14, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 14, and 15.

Most pertinent prior art:
SHARMA (US 2011/0196673 A1) discloses a method for concealing packet loss in a received audio stream, the method comprising: 
receiving, by an audio communication system comprising one or more servers (Fig. 3 – “base station”; Par 41 – “Examples of a base station include cellular telephone base stations or nodes, access points, wireless gateways and/or wireless routers, for example.”), packets of an audio stream (Par 80 – “An electronic device 102 (e.g., with an SBC decoder 104 and a PLC/lost packet reconstruction module 112) may begin decoding 402 an SBC encoded audio signal (e.g., a received wideband speech bit stream).”), the received audio stream being in a non-lapped transform domain format (Par 43 – “SBC is a frame-based codec, where an input signal is fragmented into a frame and time samples in the frame are converted by analysis filters to decimated sub-band samples. The sub-band samples in each frequency band are adaptively quantized, and the quantizer indexes are then transmitted to an SBC decoder, along with the quantizer step sizes.”), the packets having a sequential order, where a block of packets is missing in the sequence (Par 73 – “For example, when a packet is lost, the PLC/lost packet reconstruction module 112 may replace or fill the lost packet or frame with samples from a last pitch period. The last pitch period may comprise a series of samples from a preceding frame or packet. Samples from the last pitch period may be copied, inserted and/or merged into the lost or missing packet or frame. This may accordingly continue a pitch from the preceding frame. Thus, the samples placed in the lost or missing packet or frame may sound (when output as an acoustic signal) similar to the preceding frame, thus avoiding unwanted distortions.”), the block of packets including at least one packet, each packet of the audio stream having a received window size (Par 56 – “Specifically, since the length of sample blocks used in the correlation computation may be doubled for Wideband (WB) speech PLC, the number of arithmetic operations would be increased by a factor of 4.”); 
decoding, by the audio communication system, the received packets to a sequence of blocks of a raw audio signal (Figs 4 and 5; Par 80 – “An electronic device 102 (e.g., with an SBC decoder 104 and a PLC/lost packet reconstruction module 112) may begin decoding 402 an SBC encoded audio signal (e.g., a received wideband speech bit stream). The electronic device 102 may determine 404 whether a packet has been lost (e.g., not received, incorrectly decoded, etc.). If the electronic device 102 determines 404 that a packet has not been lost, the electronic device 102 may continue to decode an SBC encoded audio signal (e.g., a received wideband speech bit stream) until a lost packet is detected or determined 404.”); 
replacing, by the audio communication system, each missing packet in the sequence with a reduced-energy signal block (Par 92 – “FIG. 7B illustrates the generation of a zero-input response 752 b. When a lost packet 748 b is detected 750, the electronic device 102 may insert a number of zeros into the synthesis filter bank 110 in order to obtain a number of zero-input response samples 752 b. Inserting zeros into the synthesis filter bank 110 may generate zero-input response samples 752 b that residually reflect earlier decoded audio (e.g., voice or speech) samples, which may be stored in the history buffer 746 b.”), whereby the sequence of blocks of the raw audio signal comprises at least one reduced-energy signal block, wherein the reduced-energy signal block has a lower energy in comparison to remaining blocks of the raw audio signal (Par 86 – “For example, when the electronic device 102 (e.g., packet loss detector 106) detects a missing or lost packet following a correctly decoded packet, the electronic device 102 may input zeros (e.g., samples of zero) into the synthesis filter bank 110. The synthesis filter bank 110 may output a zero-input response, which may reflect some residual data from the previous frame.”), such that the reduced-energy signal block is distinguishable from remaining blocks of the received raw audio signal (Par 59 – “When an SBC packet is lost, the lost sub-band samples in the lost frame may be estimated with zero. With the sub-band samples set to zero, one or more synthesis filters may output a zero-input response. Since synthesis filter states may be reset to zero during synthesizing the zero-input response, the next frame reconstruction when a packet is correctly received may be a zero-state response.”; Par 92 – “FIG. 7B illustrates the generation of a zero-input response 752 b. When a lost packet 748 b is detected 750, the electronic device 102 may insert a number of zeros into the synthesis filter bank 110 in order to obtain a number of zero-input response samples 752 b. Inserting zeros into the synthesis filter bank 110 may generate zero-input response samples 752 b that residually reflect earlier decoded audio (e.g., voice or speech) samples, which may be stored in the history buffer 746 b.”); 
modifying, by the audio communication system, each reduced-energy signal block of the raw audio signal at one of a beginning boundary and an ending boundary (Fig. 7B; Par 89 – “For example, a number of zero-input response samples occupying the lost packet or frame (e.g., the beginning of the lost packet or frame) may be overlap-added 612 with a number of the last pitch period samples.”);
 shifting, by the audio communication system, the raw audio signal by a predetermined delay (Par 52 – “Thus, when the decoded or concealed frames are output to the output buffer, samples in the frame may be delayed by 3.75 msec to allow for potential modification on the 3.75 msec block. Accordingly, the first 6.25 msec samples in the concealed frame are preceded by the last 3.75 msec in the previous frame and the concatenated frame of 10 msec is finally drained to the output buffer.”). 

However, SHARMA fails to teach all the limitations recited in the independent claims 1, 14, and 15.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659